DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prosecution History
Claim(s) 1-6 were originally filed.
Claim(s) 1, 2, and 4-6 are presently amended and Claim(s) 3 is presently cancelled by Applicant’s claims amendments filed on 02/12/2021.
Claim(s) 1, 2, and 4-6  are pending and have been allowed for the reasons set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an indicator which indicates” in claims 1, 2, 4, and 5.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0030]: indication device 43 is an indicator provided on a meter panel of the cab. The indication device 43 is constituted of a pair of right and left arrows. The indication device 43 is a device which indicates a driver to select a lane change by lighting or blinking one of the right and left arrows and indicates the driver to keep the lane by turning off both arrows, [0041]: control device 45 indicates a driver using the indication device 43 to select the passing lane 12 as the lane on which the own vehicle 20 travels, [0017]: control device 45 is a hardware constituted of a CPU which performs various information processing, an internal storage device which can read and write programs used to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1, 2, and 4-6 are allowed over the prior art of record.

The closest prior art of record is US 2017/0313311, (hereinafter Niino). 

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Niino discloses an invention that provides a driving assistance apparatus that is mounted in an own vehicle and performs driving assistance for the own vehicle. The driving assistance apparatus determines a travel recommended lane in which 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:

a relative velocity sensor that acquires a relative velocity of an adjacent vehicle, which travels in a same direction as the own vehicle and is ahead of the own vehicle on an adjacent lane adjacent to a traveling lane, on which the own vehicle travels and which is one of the two or more lanes, with respect to the own vehicle; 
an indicator which indicates a lane on which the own vehicle is to travel; and 
a central processing unit (CPU) that is connected to the relative velocity sensor and the indicator and adjusts a velocity of the own vehicle, wherein 
the CPU controls the velocity of the own vehicle to fall within a constant velocity range between a lower limit value and an upper limit value set based on a predetermined target velocity, and 
when the own vehicle travels on the passing lane and the adjacent vehicle travels on the cruising lane, 
if the relative velocity acquired by the relative velocity sensor falls within a predetermined range and the relative velocity is lower than a velocity difference that is a difference obtained by subtracting a current velocity of the own vehicle from the upper limit value, the CPU performs speed-up adjustment to increase the velocity of the own vehicle up to the upper limit value of the constant velocity range and the indicator performs indication of selecting the passing lane as a lane on which the own vehicle is to travel, and 

when the relative velocity becomes negative, the indicator indicates that the passing lane is selected as a lane on which the own vehicle is to travel, and 
when the relative velocity becomes zero or positive, the indicator indicates to select the cruising lane as a lane on which the own vehicle is to travel.

Regarding Claim 6, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A driving assist method which supports velocity adjustment of an own vehicle, comprising: 
when, on a road provided with two or more lanes including a cruising lane and a passing lane on one side, the own vehicle travels on the passing lane within a constant velocity range between a lower limit value and an upper limit value set based on a predetermined target velocity and an adjacent vehicle travelling in a same direction as the own vehicle and is ahead of the own vehicle travels on the cruising lane, 
acquiring a relative velocity of the adjacent vehicle with respect to the own vehicle; 
determining whether the acquired relative velocity falls within a predetermined range and whether the relative velocity is lower than a velocity difference that is a difference obtained by subtracting a current velocity of the own vehicle from the upper limit value; and 
performing, when the acquired relative velocity falls within the predetermined range and is lower than the velocity difference, velocity adjustment where a velocity of the own vehicle is 
performing, if the relative velocity does not fall within the predetermined range or the relative velocity is equal to or higher than the velocity difference, velocity adjustment where the current velocity of the own vehicle is adjusted to the predetermined target velocity and 
performing, when the relative velocity becomes negative, indication of selecting the passing lane as a lane on which the own vehicle is to travel, and 
performing, when the relative velocity becomes zero or positive, indication of selecting the cruising lane as a lane on which the own vehicle is to travel.

Claims 2, 4, and 5 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668